Breese, J. The point made on the unanswered plea is disposed of by the decision of this court, in the case of Parmelee v. Fischer, ante, 212. As to the diligence used to obtain the testimony the appellant desired, we think none such was shown as to justify a continuance. He should not have been content with merely writing. In these days of rapid communication and cheap traveling, something more than letters and inquiries, will be required. This case was tried by the court in place of a jury, and on announcing that the issue was found for the plaintiff, a motion for a new trial and in arrest of judgment was interposed, which on being overruled after argument at a subsequent day of the term, the court pronounced judgment for the plaintiff for seventy-six dollars and forty cents, debt, and one hundred and fifty-three dollars and eighty cents, damages. We do not see any solid objection to this. The court had possession of the whole case, and it was hardly worth while to enter a judgment on the record, when a motion for a new trial and in arrest of judgment was pending. Not until the latter motion had been disposed of, could the court regularly cause a judgment to be entered. The court had full power to render a perfect judgment on finding the issue for the plaintiff. The matters of the special plea could be given in evidence under the general issue, and we will presume they were in evidence. Warner v. Crame, 20 Ill. R. 151. The judgment is affirmed. Judgment affirmed.